   8:19-cv-00255-JMG-SMB Doc # 23 Filed: 11/15/19 Page 1 of 1 - Page ID # 105



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


KARMELL L. SANDERS, an individual,                      No. CV: 8:19-cv-00255-JMG-SMB

                   Plaintiff,
                                                          CERTIFICATE OF SERVICE
         v.

TYSON PROCESSING SERVICES, INC., a
corporation,

                   Defendant.


         Defendant Tyson Processing Services, Inc., pursuant to NECivR 33.1 and 34.1, hereby

gives notice that on November 15, 2019, it served Defendant’s First Set of Interrogatories and

Defendant’s First Set of Requests for Production of Documents upon counsel for Plaintiff

Karmell L. Sanders via first-class, United States Mail, postage prepaid.

         Dated this 15th day of November, 2019.

                                                  TYSON PROCESSING SERVICES, INC.,
                                                  Defendant



                                                  By s/ Marcia A. Washkuhn
                                                    Marcia A. Washkuhn #21022
                                                    Meaghan M. Gandy #25486
                                                    KUTAK ROCK LLP
                                                    The Omaha Building
                                                    1650 Farnam Street
                                                    Omaha, NE 68102
                                                    (402) 346-6000
                                                    (402) 346-1148
                                                    marcia.washkuhn@kutakrock.com
                                                    meaghan.gandy@kutakrock.com




4827-0095-1208.1
